Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 9, and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0337846 having provisional application No. 62/508,062 filed on 5/18/2017; claim mappings are cited from the provisional application) in view Hui et al. (US 2018/0139680) and O’Keeffe et al. (US 2016/0197660).

Regarding claim 1, Lee discloses 
A relay routing method (¶ [0084]: Further, as shown in FIG. 8B, there may be multiple paths among the relays between CU 802 and UE 808. For example, as shown in FIG. 8B, in RAN 800B, there may be additional relays, shown as DU 832 and DU 834, between CU 802 and UE 808), comprising:
receiving, by a current relay node, a data packet, wherein a header of the data packet comprises an address of a destination node of the data packet (¶ [0090]: the header may additionally include an identifier of a UE (e.g., UID) associated (e.g., as source or destination device) with the packet);
determining, by the current relay node, whether to forward the data packet according to the address of the destination node (¶ [0134]: if a DU receives a packet with a routing label (e.g., R3) that is does not have a corresponding entry in the mapping of the DU, the DU may determine a next hop to send the packet (e.g., based on the link direction UL or DL) to its destination).
Lee discloses all the subject matter of the claimed invention with the exception of when determining, by the current relay node, to forward the data packet, determining, by the current relay node, to forward the data packet to at least one relay node; wherein the receiving, by the current relay node, the data packet comprises: receiving, by the current relay node, a first data packet and a second data packet, wherein the address of the destination node of the first data packet is the same as the address of the destination node of the second data packet; and wherein the determining, by the current relay node, to forward the data packet to at least one relay node comprises: determining, by the current relay node, to forward the first data packet to a first relay node of the at least one relay node; and determining, by the current relay node, to forward the second data packet to a second relay node of the at least one relay node: wherein the receiving, by the current relay node, the data packet comprises: receiving, by the current relay node, a first data packet using a first ... channel; and wherein the determining, by the current relay node, to forward the data packet to at least one relay node comprises: forwarding, by the current relay node, the first data packet to the at least one relay node using a second ... channel according to configuration information. Hui from the same or similar fields of endeavor discloses when determining, by the current relay node, to forward the data packet, determining, by the current relay node, to forward the data packet to at least one relay node; wherein the receiving, by the current relay node, the data packet comprises: receiving, by the current relay node, a first data packet and a second data packet (¶ [0097]: transceiver 1410 facilitates transmitting wireless signals to and receiving wireless signals from network node 115 (e.g., via antenna 1440)), wherein the address of the destination node of the first data packet is the same as the address of the destination node of the second data packet (¶ [0072]: As shown in FIG. 8 (and described above in relation to FIGS. 5-7), the route from source node S.sub.1 505A to destination 510 includes relay nodes 515A and 515B (denoted as                         
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                    1,1,                         
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                    1,2, respectively). The route from node S.sub.2 505B to destination 510 includes relay nodes 515C and 615A (denoted as                         
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    1, 1 and                         
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    1, 2, respectively; The destination address is implicitly same since each signal is destined to destination 510); ¶ [0097]: transceiver 1410 facilitates transmitting wireless signals to and receiving wireless signals from network node 115 (e.g., via antenna 1440)); and wherein the determining, by the current relay node, to forward the data packet to at least one relay node comprises: determining, by the current relay node, to forward the first data packet to a first relay node of the at least one relay node (¶ [0061]: each relay 415 quantizes the observed signal, re-encodes it and forwards the signal toward the next node on the route (e.g., another relay 415 or destination node 410); ¶ [0073]: having established the fixed route from source node S2 505B to destination 510, the route from source node S1 505A to destination 510 can be optimized to maximize the energy-harvesting metric); and determining, by the current relay node, to forward the second data packet to a second relay node of the at least one relay node (¶ [0061]: each relay 415 quantizes the observed signal, re-encodes it and forwards the signal toward the next node on the route (e.g., another relay 415 or destination node 410); ¶ [0074]: The determination of which of the one or more fourth candidate relay nodes maximizes the energy-harvesting routing metric is based on the energy-harvesting routing metric of the new first relay node of the first route, the first relay node 515C (denoted                         
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    1, 1) of the second route, and the second relay node 615A (denoted                         
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    1, 2) of the second route. A fourth candidate relay node that maximizes the energy-harvesting routing metric is selected as a new second relay node of the first route; ¶ [0075]: given the fixed route from source node S2 505B to destination 510, the route from source node S1 505A to destination 510 can be updated. This process can then be repeated to update the second route): wherein the receiving, by the current relay node, the data packet comprises: receiving, by the current relay node, a first data packet using a first ... channel (¶ [0061]: each relay 415 quantizes the observed signal, re-encodes it and forwards the signal toward the next node on the route (e.g., another relay 415 or destination node 410); ¶ [0073]: having established the fixed route from source node S2 505B to destination 510, the route from source node S.sub.1 505A to destination 510 can be optimized to maximize the energy-harvesting metric; ¶ [0076]: Using the example of FIGS. 5-8, let Hj denote the 2×2 channel matrix between the two transmitters {S1, S2} and the two receivers {R1,                        
                            
                                
                                    1
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    1
                                    ,
                                    j
                                
                            
                        
                    } for R1,jϵτ1 i.e. ...  hi1 denotes the channel from Si to R1,                        
                            
                                
                                    1
                                
                                
                                    1
                                
                            
                        
                    , along the established first route and hji denotes the channel from Si to a candidate relay R1,jϵτ1); and wherein the determining, by the current relay node, to forward the data packet to at least one relay node comprises: forwarding, by the current relay node, the first data packet to the at least one relay node (¶ [0061]: each relay 415 quantizes the observed signal, re-encodes it and forwards the signal toward the next node on the route (e.g., another relay 415 or destination node 410); ¶ [0073]: having established the fixed route from source node S2 505B to destination 510, the route from source node S1 505A to destination 510 can be optimized to maximize the energy-harvesting metric) using a second ... channel according to configuration information  (¶ [0061]: any interfering signal that is received at a relay node 415 will be forwarded through QMF and treated as a useful signal at destination 410; ¶ [0073]: having established the fixed route from source node S2 505B to destination 510, the route from source node S.sub.1 505A to destination 510 can be optimized to maximize the energy-harvesting metric; ¶ [0076]: Using the example of FIGS. 5-8, let Hj denote the 2×2 channel matrix between the two transmitters {S1, S2} and the two receivers {R1,                        
                            
                                
                                    1
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    1
                                    ,
                                    j
                                
                            
                        
                    } for R1,jϵτ1 i.e. ...  hi1 denotes the channel from Si to R1,                        
                            
                                
                                    1
                                
                                
                                    1
                                
                            
                        
                    , along the established first route and hji denotes the channel from Si to a candidate relay R1,jϵτ1). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Lee by receiving, by a relay (e.g., relay node 515A), a signal from a source (e.g., source node 505A) via respective channel to be forward to a destination (e.g., destination node D510) through a next hop relay (e.g., relay node 515B) via respective channel of 2x2 MIMO and receiving, by the relay (e.g., relay node 515A), another signal from the source to be forwarded to the destination through new next hop relay (e.g., relay node 615A) via respective channel  2x2 MIMO after updating the route to the destination based on the energy-harvesting routing metric iteratively of Hui. The motivation would have been to efficiently manage strong interference instead of simply treating it as noise (Hui ¶ [0033]).
Lee in view Hui discloses all the subject matter of the claimed invention with the exception of using a first logical channel ... using a second logical channel according to configuration information. Hui from the same or similar fields of endeavor discloses using a first logical channel ... using a second logical channel according to configuration information (¶ [0058]: Where a ‘2×2’ MIMO is considered per sector, two logical channel data streams of IQ data samples per sector are transported from the baseband unit to the AAS 102 over the CPRI interface 109; ¶ [0062]: both logical channels receive a MIMO stream from a MIMO feed, after passing through the CPRI detect logic 302). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Lee by utilizing two logical channels of 2x2 MIMO of O’Keeffe. The motivation would have been to facilitate to receive MIMO data streams via logical channels.
Regarding claim 19, Lee discloses A communication node, wherein the communication node is a network anchor node, and the communication node comprises: a memory for storing instructions; and a processor, configured to execute the instructions stored in the memory, to: ... (¶ [0148]: Computer-readable media include both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. The processor may be responsible for managing the bus and general processing, including the execution of software modules stored on the machine-readable storage media).
Regarding claim 20, Lee discloses A circuit, comprising: a processor for calling and running a computer program from a memory, so that a device installed with the processor executes the following steps: ... (¶ [0148]: Computer-readable media include both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. The processor may be responsible for managing the bus and general processing, including the execution of software modules stored on the machine-readable storage media).
Regarding claim 19, Lee discloses A communication node, wherein the communication node is a network anchor node, and the communication node comprises: a memory for storing instructions; and a processor, configured to execute the instructions stored in the memory, to: ... (¶ [0148]: Computer-readable media include both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. The processor may be responsible for managing the bus and general processing, including the execution of software modules stored on the machine-readable storage media).
Regarding claim 20, Lee discloses A circuit, comprising: a processor for calling and running a computer program from a memory, so that a device installed with the processor executes the following steps: ... (¶ [0148]: Computer-readable media include both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. The processor may be responsible for managing the bus and general processing, including the execution of software modules stored on the machine-readable storage media).

Regarding claim 3, Lee discloses 
wherein before receiving, by the current relay node, the data packet, the routing method further comprises: receiving, by the current relay node, a routing table sent by a central node (¶ [0087]: each of the wireless devices may be configured with a mapping (e.g., routing table, forwarding information base (FIB), forwarding table, etc.) that the wireless device utilizes to determine a next hop to transmit/forward the packets wirelessly ... the CF is configured to transmit information indicative of the mapping to each of the associated wireless devices (e.g., directly or indirectly, via a wired interface and/or a wireless interface)), wherein the routing table is used to indicate a transmission path of the data packet from a source node to the destination node (¶ [0100]: the CU 802 for the DL, or the UE 808 or DU 804 for the UL, may select a routing label to include in a header of a packet to select one of the multiple paths for the packet to be routed along); and
the determining, by the current relay node, to forward the data packet to at least one relay node comprises: determining, by the current relay node, to forward the data packet to the at least one relay node according to the routing table (¶ [0090]: the routing label, in conjunction with the mapping, is utilized by the routing protocol layer to determine a next hop destination to forward the packet).

Regarding claim 4, Lee discloses 
wherein the determining, by the current relay node, to forward the data packet to the at least one relay node comprises: determining, by the current relay node, to forward the data packet to the at least one relay node according to a channel quality (¶ [0100]: The CU 802, UE 808, or DU 804 may, for example, select the path based on at least one of a load balancing procedure, a link quality between devices (e.g., DUs, CUs, UEs, etc.), or a traffic type associated with the packet).

Regarding claim 5, Lee discloses 
wherein the receiving, by the current relay node, the data packet comprises: receiving, by the current relay node, a first data packet (¶ [0084]: packets from CU 802 to UE 808 may pass from DU 804 to either DU 832 or DU 834. Further, the packet from either DU 832 or DU 834 is passed to DU 806, and then to UE 808); and
the routing method further comprises: copying, by the current relay node, the first data packet (¶ [0036]: at least one bearer (e.g., based on a bearer ID or logical channel identifier (LCID)) of the radio link; ¶ [0101]: there may be multiple radio links and/or multiple radio bearers between devices (e.g., DUs, CUs, UEs, etc.). Accordingly, the mapping entry may have multiple radio links and/or multiple radio bearers in the entry for a routing label. In certain aspects, a device is configured to transmit/forward a packet on each of the multiple radio links and/or multiple radio bearers identified in the mapping. In certain aspects, a device is configured to transmit/forward a packet on one or more of the multiple radio links and/or multiple radio bearers identified in the mapping... if the QoS of the packet is higher, more (e.g., two) of the multiple radio links and/or multiple radio bearers identified in the mapping may be selected).

Regarding claim 6, Lee discloses 
wherein the determining, by the current relay node, to forward the data packet to at least one relay node comprises: determining, by the current relay node, to forward the first data packet to a first relay node of the at least one relay node, and determining to forward the copied first data packet to a second relay node of the at least one relay node,
or,
wherein the determining, by the current relay node, to forward the data packet to at least one relay node comprises: determining, by the current relay node, to forward the first data packet to a first relay node of the at least one relay node using a first logical channel, and determining to forward the copied first data packet to the first relay node using a second logical channel (¶ [0036]: at least one bearer (e.g., based on a bearer ID or logical channel identifier (LCID)) of the radio link; ¶ [0101]: there may be multiple radio links and/or multiple radio bearers between devices (e.g., DUs, CUs, UEs, etc.). Accordingly, the mapping entry may have multiple radio links and/or multiple radio bearers in the entry for a routing label. In certain aspects, a device is configured to transmit/forward a packet on each of the multiple radio links and/or multiple radio bearers identified in the mapping. In certain aspects, a device is configured to transmit/forward a packet on one or more of the multiple radio links and/or multiple radio bearers identified in the mapping... if the QoS of the packet is higher, more (e.g., two) of the multiple radio links and/or multiple radio bearers identified in the mapping may be selected).

Regarding claim 9, Lee discloses 
wherein the configuration information is determined by a central node (¶ [0087]: each of the wireless devices may be configured with a mapping (e.g., routing table, forwarding information base (FIB), forwarding table, etc.) that the wireless device utilizes to determine a next hop to transmit/forward the packets wirelessly ... the CF is configured to transmit information indicative of the mapping to each of the associated wireless devices (e.g., directly or indirectly, via a wired interface and/or a wireless interface)).

Regarding claim 14, Lee discloses 
wherein the header of the data packet further comprises an address of a source node of the data packet (¶ [0090]: the header may additionally include an identifier of a UE (e.g., UID) associated (e.g., as source or destination device) with the packet).

Regarding claim 15, Lee discloses 
further comprising: when the current relay node fails, reporting, by the current relay node, failure information to a central node, so that the central node updates a routing table (¶ [0111]: DUs may at times (e.g., periodically, due to a link failure of a wireless relay, etc.) exchange measurement report requests and/or measurement reports with the CF 810. The wireless devices may accordingly perform 1006-1013 to update the mappings accordingly. For example, new wireless relays may be discovered (e.g., using an autonomous discovery mechanism, such as L TE-D, where the resources allocated for discovery are centrally configured) and added, new wireless paths may be configured, wireless paths may be modified, wireless relays may be removed due to poor link quality, etc.), wherein the routing table is used to indicate a transmission path of the data packet from a source node to the destination node (¶ [0099]: mappings 900 correspond to a per-path routing of packets between DUs. In particular, each routing label corresponds to a single wireless path between the UE 808 and CU 802. For example, for label R3, the single wireless path is ordered between DU 804, DU 822, and DU 806).

Regarding claim 16, Lee discloses 
wherein the data packet comprises a downlink data packet (¶ [0097]: for a DL packet, DU 804 receives a packet wirelessly from CU 802).

Regarding claim 17, Lee discloses 
wherein the data packet comprises an uplink data packet and a downlink data packet (¶ [0094]: the DU 806 further utilizes the link direction (e.g., UL or DL) of the packet to determine the next hop).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0337846 having provisional application No. 62/508,062 filed on 5/18/2017; claim mappings are cited from the provisional application) in view Hui et al. (US 2018/0139680) and O’Keeffe et al. (US 2016/0197660) as applied to claim 1, and further in view Shimoda et al. (US 2020/0112879).

Regarding claim 12, Lee discloses 
wherein the receiving, by the current relay node, the data packet comprises: receiving, by the current relay node, a first data packet and a second data packet (¶ [0083]: packets from CU 802 may pass from DU 804, to DU 822, to DU 806, to UE 808), wherein the address of the destination node of the first data packet is the same as the address of the destination node of the second data packet (¶ [0083]: packets from CU 802 may pass from DU 804, to DU 822, to DU 806, to UE 808; ¶ [0090]: the header may additionally include an identifier of a UE (e.g., UID) associated (e.g., as source or destination device) with the packet); and
the routing method further comprises: detecting, by the current relay node, whether the first data packet and the second data packet are ... data packets according to a packet data aggregation protocol (PDCP) layer ... (¶ [0083]: packets from CU 802 may pass from DU 804, to DU 822, to DU 806, to UE 808; ¶ [0086]: each of the DUs may optionally implement the PDCP layer as well, such as for security between hops between the DUs).
Lee in view of Hui and O’Keeffe discloses all the subject matter of the claimed invention with the exception of detecting whether the first data packet and the second data packet are repetitive data packets according to a packet data aggregation protocol (PDCP) layer sequence number of the data packet. Shimoda from the same or similar fields of endeavor discloses detecting whether the first data packet and the second data packet are repetitive data packets according to a packet data aggregation protocol (PDCP) layer sequence number of the data packet (¶ [0262]: The CU and/or the UE may give the duplicated packets the same PDCP sequence number. Consequently, the UE and/or the CU to be a receiver easily detects redundant packets). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Lee in view of Hui and O’Keeffe by giving the duplicated packets the same PDCP sequence number to enable a receiver to easily detect redundant packets of Shimoda. The motivation would have been to provide a high-speed communication system with the high reliability and the low latency under NR (Shimoda ¶ [0076]).

Regarding claim 13, Lee discloses 
wherein the determining, by the current relay node, to forward the data packet to at least one relay node comprises: when the first data packet and the second data packet are repetitive data packets, determining, by the current relay node, to send the first data packet or the second data packet to the at least one relay node; or when the first data packet and the second data packet are non-repetitive data packets, determining, by the current relay node, to send the first data packet and the second data packet to the at least one relay node (¶ [0083]: packets from CU 802 may pass from DU 804, to DU 822, to DU 806, to UE 808; ¶ [0086]: each of the DUs may optionally implement the PDCP layer as well, such as for security between hops between the DUs).
Lee in view of Hui and O’Keeffe discloses all the subject matter of the claimed invention with the exception of when the first data packet and the second data packet are repetitive data packets, determining ... to send the first data packet or the second data packet. Shimoda from the same or similar fields of endeavor discloses when the first data packet and the second data packet are repetitive data packets, determining ... to send the first data packet or the second data packet (¶ [0262]: The CU and/or the UE may give the duplicated packets the same PDCP sequence number. Consequently, the UE and/or the CU to be a receiver easily detects redundant packets). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Lee in view of Hui and O’Keeffe by giving the duplicated packets the same PDCP sequence number to enable a receiver to easily detect redundant packets of Shimoda. The motivation would have been to provide a high-speed communication system with the high reliability and the low latency under NR (Shimoda ¶ [0076]).

Regarding claim 18, Lee discloses 
wherein one or more of the following:
when the data packet is an uplink data packet, the at least one relay node is a parent node of the current relay node (¶ [0094]: for a UL packet, DU 806 receives a packet wirelessly
from UE 808 ... if the packet includes the routing label R3, and the packet is a UL packet, the DU 806 maps the routing label R3 to LCID2 of C-RNTI2 associated with DU 822 based on mapping 906. Accordingly, the DU 806 wirelessly transmits the packet with the routing label R3 on LCID2 of C-RNTI2);
wherein the address of the destination node is an address of a terminal device to which the data packet belongs (¶ [0083]: packets from CU 802 may pass from DU 804, to DU 822, to DU 806, to UE 808; ¶ [0090]: the header may additionally include an identifier of a UE (e.g., UID) associated (e.g., as source or destination device) with the packet);
wherein the address of the destination node is an address of a relay node (¶ [0090]: the routing label, in conjunction with the mapping, is utilized by the routing protocol layer to determine a next hop destination to forward the packet) directly connected to a terminal device to which the data packet belongs (¶ [0098]: DU 806 removes the routing label R3 from the packet prior to transmission to the UE 808);
wherein the address of the destination node comprises an address of a terminal device to which the data packet belongs (¶ [0083]: packets from CU 802 may pass from DU 804, to DU 822, to DU 806, to UE 808; ¶ [0090]: the header may additionally include an identifier of a UE (e.g., UID) associated (e.g., as source or destination device) with the packet) and an address of a relay node directly connected to a terminal device to which the data packet belongs (¶ [0090]: the routing label, in conjunction with the mapping, is utilized by the routing protocol layer to determine a next hop destination to forward the packet; ¶ [0098]: DU 806 removes the routing label R3 from the packet prior to transmission to the UE 808);
wherein the address of the terminal device to which the data packet belongs (¶ [0083]: packets from CU 802 may pass from DU 804, to DU 822, to DU 806, to UE 808; ¶ [0090]: the header may additionally include an identifier of a UE (e.g., UID) associated (e.g., as source or destination device) with the packet) is allocated by a central node (¶ [0087]: each of the wireless devices may be configured with a mapping (e.g., routing table, forwarding information base (FIB), forwarding table, etc.) that the wireless device utilizes to determine a next hop to transmit/forward the packets wirelessly ... the CF is configured to transmit information indicative of the mapping to each of the associated wireless devices (e.g., directly or indirectly, via a wired interface and/or a wireless interface));
wherein the address of the relay node directly connected to the terminal device to which the data packet belongs (¶ [0090]: the routing label, in conjunction with the mapping, is utilized by the routing protocol layer to determine a next hop destination to forward the packet) is allocated by a central node (¶ [0087]: each of the wireless devices may be configured with a mapping (e.g., routing table, forwarding information base (FIB), forwarding table, etc.) that the wireless device utilizes to determine a next hop to transmit/forward the packets wirelessly ... the CF is configured to transmit information indicative of the mapping to each of the associated wireless devices (e.g., directly or indirectly, via a wired interface and/or a wireless interface));
wherein the central node is an anchor node, a fixedly accessed access network node or a core network node (¶ [0044]: The mappings may be configured by a central function (CF) 150. The CF 150 may be coupled to a BS 110 as shown with respect to BS 11 Ob or integrated in the BS 110b);
wherein the header of the data packet is (Fig. 11, ¶ [0090]: the routing protocol layer may be configured to add to a packet/utilize in a packet/remove from a packet a header (e.g., shim header) including a routing label (e.g., routing label identifier (RID)). In certain aspects, the routing label, in conjunction with the mapping, is utilized by the routing protocol layer to determine a next hop destination to forward the packet. In certain aspects, the header may additionally include an identifier of a UE (e.g., UID) associated (e.g., as source or destination device) with the packet. In certain aspects, the header may additionally include an identifier of a quality of service (QoS) requirement for the packet) outside a header of a packet data aggregation protocol (PDCP) protocol data unit (PDU) (¶ [0083]: packets from CU 802 may pass from DU 804, to DU 822, to DU 806, to UE 808; ¶ [0086]: each of the DUs may optionally implement the PDCP layer as well, such as for security between hops between the DUs);
wherein the data packet is a downlink data packet (¶ [0097]: for a DL packet, DU 804 receives a packet wirelessly from CU 802); and
wherein the data comprises a downlink data packet forwarded between relay nodes (¶ [0097]: for a DL packet, DU 804 receives a packet wirelessly from CU 802 ... if the packet includes the routing label R3, and the packet is a DL packet, the DU 804 maps the routing label R3 to LCID2 of C-RNTI2 associated with DU 822 based on mapping 904. Accordingly, the DU 804 wirelessly transmits the packet with the routing label R3 on LCID2 of C-RNTI2);
wherein the data packet comprises an uplink data packet and a downlink data packet (¶ [0094]: the DU 806 further utilizes the link direction (e.g., UL or DL) of the packet to determine the next hop).
Lee in view of Hui and O’Keeffe discloses all the subject matter of the claimed invention with the exception of wherein the header of the data packet is in a header of a packet data aggregation protocol (PDCP) protocol data unit (PDU). Shimoda from the same or similar fields of endeavor discloses wherein the header of the data packet is in a header of a packet data aggregation protocol (PDCP) protocol data unit (PDU) (¶ [0262]: The CU and/or the UE may give the duplicated packets the same PDCP sequence number. Consequently, the UE and/or the CU to be a receiver easily detects redundant packets; ¶ [0263]: Alternatively, the CU and/or the UE may give the duplicated packets different PDCP sequence numbers. This can avoid the complexity in designing, in the CU and/or the UE to be a transmitter, a PDCP header assigner and a corresponding RLC forwarding unit). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Lee in view of Hui and O’Keeffe by giving the duplicated packets the same PDCP sequence number in PDCP header to enable a receiver to easily detect redundant packets of Shimoda. The motivation would have been to provide a high-speed communication system with the high reliability and the low latency under NR (Shimoda ¶ [0076]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466